Appeal by carrier. Claimant was sent to take down partition which his employer had purchased from a tenant who had recently vacated premises located at 535 Broadway, New York city, which was the property of 535 Broadway Corporation of which claimant’s employer was the president. The employer was insured as an individual doing business as Reliable Office Furniture Company and in the latter capacity was removing partitions which he had purchased and also fitting the premises for new tenants. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffeman and Sehenck, JJ.